By the Court, G. G. Barnard, J.
The plaintiff accepted the bill of lading, and by such acceptance became bound by its terms. All previous parol agreements were merged in it. It is no defense to the plaintiff, against its provisions, that he did not read the contract. The defendants could not know whether he did or did not read it. The defendants’ company acted under the bill of lading as delivered to the plaintiff and accepted by him. The loss is *151one provided against in this contract. The carriers were not to be liable “for dangers of navigation while on seas.” The loss is admitted to have occurred on steamer “ which was wrecked on the way from Baltimore to Yew York.”
[New Yobk Gekebal Tebm,
June 7, 1869.
.The pleadings present no question of negligence. The allegation is that the defendants agreed to transport the cotton entirely by railroad. This is denied, and the bill of lading is conclusive evidence as to the contract which the defendants made, and under it the defendants were not bound to carry entirely by railroad.
There is no proof of the authority of the auditor of the defendants to promise to pay a disputed claim against the defendants and finally bind the defendants by his promise. The evidence offered was properly rejected.
The judgment should be affirmed, with costs.
Clerke, Geo. G. Barnard and Cardozo, Justices.]